DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 11, filed 09/28/2021, with respect to the election requirement have been fully considered and are persuasive.  The requirement for an election has been withdrawn. 
Applicant’s arguments, see page 12, filed 09/28/2021, with respect to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 12, filed 09/28/2021, with respect to Claims 3 and 7 have been fully considered and are persuasive. The rejection of Claims 3 and 7 has been withdrawn. 
Applicant’s arguments, see pages 19-24, filed 09/28/2021, with respect to the rejection(s) of claim(s) 1-15 and 25-33 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Berven in view of Mayou, Zirkia, Bousamra, Mensinger, Hoyer, Scheele, Minivielle, and Oh.
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive. 
The applicant has argued the rejection of Claim(s) 1-15 and 25-33 under 35 USC § 101.
	With regards to the rejection of Claim 1, the applicant has argued that the claims are patent eligible because the claims use the alleged judicial exception to effect a particular treatment or prophylaxis. According to the applicant, the claims affirmatively recite actions that effect the treatment of hypoglycemia and prophylaxis of prolonged hypoglycemia. The applicant further explains that the claims treat hypoglycemia by providing locations of carb-related food items to a user of a mobile device upon detecting a hypoglycemic event associated with the user. Further, the claims provide a prophylaxis to prolonged hypoglycemia by providing the locations upon detecting the hypoglycemic event. The claims also improve efficacy of the treatment and prophylaxis by determining and providing locations that can be consuming of carbohydrates which is the actual treatment of a disease. As the patient in question already has diabetes, it is not a question of prophylaxis. (Hypoglycemia is a symptom of said disease). Providing locations where carbohydrates can be consumed ranked by travel time proximity or providing a glycemic index of available foods is not the actual treatment or prophylaxis—rather, it enables a treatment or prophylaxis. If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used. The limitations in question display the location of a treatment, but do not require that the food actually be consumed by the patient. Therefore, instead of effecting a particular treatment or prophylaxis, they are merely an intended use of the claimed invention or a field of use limitation. Finally, consuming carbohydrates is a well-understood, routine, and conventional (WURC) method of treatment for hypoglycemia.
	Regarding Claim 1, the applicant has argued that the claims additionally are patent eligible because they apply the alleged judicial exception with a "particular machine," i.e., a blood glucose monitoring device, which is integral to the claims. Specifically, the claimed blood glucose monitoring device is a concrete thing that comprises parts (e.g., subcutaneous sensor, transmitting device, a port, an electrical motor) that perform a function (detect a level of glucose in the blood of a user) and produces a certain result (report of a level of glucose in the blood of a user). This argument is not commensurate with the scope of the amended claims. There is no recitation in the claims of a subcutaneous sensor, 
Even assuming the blood glucose monitoring device is considered a particular machine, the applicant respectfully disagrees with the applicant’s claim that claims explicitly require the use of the blood glucose monitoring device, and the alleged judicial exception could not be performed without the blood glucose monitoring device. While information is gathered from the blood glucose monitoring device, it is this gathered information that is used throughout the rest of the claim, not the blood glucose monitoring device. Technically, the information regarding blood glucose levels could hypothetically be obtained by a general-purpose computer, and then information could visually be gathered from the computer. In this case, the same method could be performed without reciting use of a blood glucose monitoring device at all. It is the same situation as when information is gathered from an accelerometer or an impedance sensor by sight or sound or haptic means—the gathering information can be performed in the human mind, even if the function of the machine cannot.
The applicant has argued that the examiner has not met the evidentiary requirements of MPEP 2106.07(a)(III) to show that the claims are well-understood, routine, and convention. Consistent with Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018) and the Office's subsequent guidance in "Changes in Examination Procedures Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.)" (April 19, 2018) ("Berkheimer Memo."), to establish that claims are patent ineligible, it is incumbent upon the Examiner to show that claim limitations are well-understood, routine, or conventional. The examiner respectfully notes that this Official Gazette Notice is from April 19th, 2018. This is well before the 2019 Revised Patent Subject Matter Eligibility Guidance from the Office, which supersedes any guidance that came before it. Thus, the examiner is interpreting the claims with respect to Prong One and Prong Two of this subject matter eligibility guidance, which has no mention of the examiner needed to prove with a citation that the claims are well-understood, routine, and convention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 recites a method which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, gathering information from a blood glucose monitoring device, under broadest reasonable interpretation, encompasses the user visually reading or hearing or feeling information from a blood glucose monitoring device. Similarly, detecting, via information gathered from a blood glucose monitoring device, a hypoglycemic event associated with a user encompasses the user manually/mentally observing readings from a glucose monitoring device. Similarly, detecting a location of a mobile device associated with the user during the hypoglycemic event, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally detecting a location of a mobile device associated with the user during the hypoglycemic event. Similarly, determining that the location of the mobile device is one of at a home of the user, or outside the home of the user, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally determining that the location of the mobile device is one of at a home of the user, or outside the home of the user. Similarly, displaying, on the mobile device, a plurality of carb-related food items or locations of a predefined source of carbohydrates, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally entering data into a generic electronic device to be displayed. This judicial exception is not integrated into a practical application because there are only two additional element (s) recited in the claim beyond the judicial exceptions but they are not sufficient to amount to significantly more than the judicial exception. For example, wherein the plurality of carb-related food items are displayed in order of glycemic index or wherein the locations of the predefined source of carbohydrates are displayed in order of travel time proximity don’t amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The claim is not patent eligible. 
Claim 2 recites location detecting technologies for the mobile device. These location detecting technologies do not add more than insignificant extra-solution activity to the judicial exception of Claim 1, as they are incidental to the primary process and are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 3 recites wherein the location of the mobile device is outside the home of the user, the location of the mobile device comprises a floor of a building on which the mobile device is located, and wherein the locations of the predefined source of carbohydrates outside of the home comprise a location of a vending machine. These additional elements do not add more than insignificant extra-solution activity to the judicial exception of Claim 1, as they are incidental to the primary process and are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 4 recites wherein the location of the mobile device comprises a latitude and longitude of the mobile device, a street address, or a user-friendly location name. As detecting a location of a mobile device wherein the location of the mobile device comprises a latitude and longitude of the mobile device, a street address, or a user-friendly location name can be performed in the mind, this claim recites an 
Claim 5 recites wherein each of the locations of the predefined source of carbohydrates are displayed with at least one of an establishment name, a latitude and longitude, an indoor identifier, an outdoor identifier, a user-friendly location name, a picture, an indication of public accessibility, or a map. As detecting the location of a predefined source of carbohydrates wherein each of the locations of the predefined source of carbohydrates are displayed with at least one of an establishment name, a latitude and longitude, an indoor identifier, an outdoor identifier, a user-friendly location name, a picture, an indication of public accessibility, or a map can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 6 recites receiving a UPC code associated with at least one of the plurality of carb-related food items that indicates the glycemic index of the at least one of the plurality of carb-related food items. As receiving a UPC code associated with at least one of the plurality of carb-related food items that indicates the glycemic index of the at least one of the plurality of carb-related food items can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 7 recites receiving, from a refrigerator comprising a camera, images of the carb-related food items in the refrigerator; comparing the images of the carb-related food items in the refrigerator with images of carb-related food items other than the images of the carb-related food items in the refrigerator; and wherein the displaying of the plurality of carb-related food items comprises: displaying the images of the carb-related food items in the refrigerator in response to a threshold level of similar features being 
Claim 8 recites wherein the receipt of the at least one image of the carb-related food items in the refrigerator indicates the detection of the carb-related food items by a camera of the refrigerator. As receiving at least one image of the carb-related food items in the refrigerator can be performed in the mind, and the receiving of the at least one image of the carb-related food items in the refrigerator in the mind can indicate the detection of the carb-related food items by a camera of the refrigerator, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 9 recites wherein the carb-related food items in the refrigerator are displayed on the mobile device with at least one of a name, a photo, or a location in the refrigerator, and wherein the carb-related food items purchased within the predefined period of time are displayed on the mobile device with at least one of a name or a photo.. These additional elements do not add more than insignificant extra-solution activity to the judicial exception of Claim 1, as they are incidental to the primary process and are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g).  Furthermore, there are no 
Claim 10 recites receiving hours of operation for the locations of the predefined source of carbohydrates outside the home; and displaying a subset of the locations of the predefined source of carbohydrates outside the home that are currently opened based on the hours of operation. As receiving hours of operation for the locations of the predefined source of carbohydrates outside the home, and displaying a subset of the locations of the predefined source of carbohydrates outside the home that are currently opened based on the hours of operation can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 11 recites receiving an accepted form of payment at the locations of the predefined source of carbohydrates outside the home; and displaying a subset of the locations of the predefined source of carbohydrates outside the home that accept at least one predefined form of payment. As receiving an accepted form of payment at the locations of the predefined source of carbohydrates outside the home, and displaying a subset of the locations of the predefined source of carbohydrates outside the home that accept at least one predefined form of payment can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 12 recites receiving an indication of the locations of the predefined source of carbohydrates outside the home that sell non-diet beverages; and displaying a subset of the locations of the predefined source of carbohydrates outside the home that sell the non-diet beverages. As receiving an indication of the locations of the predefined source of carbohydrates outside the home that sell non-diet 
Claim 13 recites receiving an indication of a user selection of a mode of transportation, wherein the locations of the predefined source of carbohydrates outside of the home are displayed in the order of travel time proximity based on the mode of transportation. As receiving one’s own or someone else’s indication of a user selection of a mode of transportation, wherein the locations of the predefined source of carbohydrates outside of the home are displayed in the order of travel time proximity based on the mode of transportation can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 14 recites displaying the locations of the predefined source of carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index. As displaying the locations of the predefined source of carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index can be performed in the mind or entered into a generic electronic device, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 15 recites receiving an indication of a user selection of one of the locations of the predefined source of carbohydrates; and providing the selected one of the locations of the predefined source of carbohydrates to a map application on the mobile device for guiding the user from the location of the mobile device to the selected one of the locations. As receiving an indication of one’s own or 
Claim 25 recites a mobile device and a processor configured to perform a method, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, gathering information from a blood glucose monitoring device, under broadest reasonable interpretation, encompasses the user visually reading or hearing or feeling information from a blood glucose monitoring device. Similarly, detecting, via information gathered from a blood glucose monitoring device, a hypoglycemic event associated with a user encompasses the user manually/mentally observing readings from a glucose monitoring device. Similarly, detecting a location of a mobile device associated with the user during the hypoglycemic event, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally detecting a location of a mobile device associated with the user during the hypoglycemic event. Similarly, determining that the location of the mobile device is one of at a home of the user, or outside the home of the user, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally determining that the location of the mobile device is one of at a home of the user, or outside the home of the user. Similarly, displaying, on the mobile device, a plurality of carb-related food items or locations of a predefined source of carbohydrates, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally entering data into a generic electronic device to be displayed.  This judicial exception is not integrated into a practical application because the additional element (s) recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. For example, wherein the plurality of carb-related food items are displayed in order of glycemic index or Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h) Furthermore, the recitation of the additional elements of the display and processor do not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). There are no inventive concepts recited because the mobile device is claimed in a general sense, and its involvement amounts to no more than insignificant extra-solution activity. See MPEP 2106.05(b).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claim 26 recites location detecting technologies for the mobile device. These location detecting technologies do not add more than insignificant extra-solution activity to the judicial exception of Claim 
Claim 27 recites wherein the location of the mobile device is outside the home of the user, the location of the mobile device comprises a floor of a building on which the mobile device is located, and wherein the locations of the predefined source of carbohydrates outside of the home comprise a location of a vending machine. These additional elements do not add more than insignificant extra-solution activity to the judicial exception of Claim 25, as they are incidental to the primary process and are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 28 recites wherein the location of the mobile device comprises a latitude and longitude of the mobile device, a street address, or a user-friendly location name. As detecting a location of a mobile device wherein the location of the mobile device comprises a latitude and longitude of the mobile device, a street address, or a user-friendly location name can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 29 recites receiving at least one image of the carb-related food items in the refrigerator, wherein the receipt of the at least one image of the carb-related food items in the refrigerator indicates the detection of the carb-related food items by a camera of the refrigerator. Receiving at least one image of the carb-related food items in the refrigerator can be performed in the mind. As the receiving of the at least one image of the carb-related food items in the refrigerator in the mind can indicate the detection of 
Claim 30 recites wherein the carb-related food items in the refrigerator are displayed on the mobile device with at least one of a name, a photo, or a location in the refrigerator, and wherein the carb-related food items purchased within the predefined period of time are displayed on the mobile device with at least one of a name or a photo.. These additional elements do not add more than insignificant extra-solution activity to the judicial exception of Claim 25, as they are incidental to the primary process and are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g).  Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 31 recites receiving an indication of the locations of the predefined source of carbohydrates outside the home that sell non-diet beverages; and displaying a subset of the locations of the predefined source of carbohydrates outside the home that sell the non-diet beverages. As receiving an indication of the locations of the predefined source of carbohydrates outside the home that sell non-diet beverages, and displaying a subset of the locations of the predefined source of carbohydrates outside the home that sell the non-diet beverages can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 32 recites displaying the locations of the predefined source of carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index. As displaying the locations of the predefined source of carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index can be 
Claim 33 recites receiving an indication of a user selection of one of the locations of the predefined source of carbohydrates; and providing the selected one of the locations of the predefined source of carbohydrates to a map application on the mobile device for guiding the user from the location of the mobile device to the selected one of the locations. As receiving an indication of one’s own or someone else’s user selection of one of the locations of the predefined source of carbohydrates; and providing the selected one of the locations of the predefined source of carbohydrates to a map application on the mobile device for guiding the user from the location of the mobile device to the selected one of the locations can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 9-15, 25-26, 28, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Berven et al (US 2014/0379360 A1, cited in applicant 04/11/2019 IDS, hereinafter Berven) in view of Mayou et al (US 2015/0118658 A1, cited in applicant 04/11/2019 IDS, hereinafter Mayou), Zirkia (US 2013/0158133 Al, hereinafter Zirkia), Bousamra et al (US 2012/0303638 A1, cited in applicant 04/11/2019 IDS, hereinafter Bousamra), and Mensinger et al  (US 2014/0012117 A1, cited in applicant 04/11/2019 IDS, hereinafter Mensinger). 
Regarding Claim 1, Berven discloses a method comprising: 
gathering information from a blood glucose monitoring device (“The controller 104 may be configured to receive continuous analyte readings from a continuous analyte ("CGM") sensor 112”, [0024]); 
detecting, via the gathered information from the blood glucose monitoring device, a hypoglycemic event associated with a user (“ the system begins by determining if the blood glucose is below a first low threshold (e.g., 60 mg/dL) or a second low threshold (e.g., 50 mg/dL)”, [0039]; 60 mg/dL is a measure of a hypoglycemic event, [0033]); 

determining that the location of the mobile device is one of at a home of the user, or outside the home of the user (“Next, the system determines from the GPS where the user is at with respect to the user's home”, [0039]; the GPS is on mobile device 104, [0038]); 
displaying, on the mobile device in response to the location of the mobile device being at the home of the user (“In the house, the proposed treatment would be…”, [0039]), a carb-related food item (“…juice”, [0039]; “Two tablespoons of sugar”, Table 1); and 
displaying, on the mobile device in response to the location of the mobile device being outside of the home of the user (“Outside of Home”, Table 1), a location of a predefined source of carbohydrates outside of the home (“display route map to nearest food store”, Table 1).
Berven discloses the claimed invention except for expressly disclosing displaying, on the mobile device in response to the location of the mobile device being at the home of the user, a plurality of carb-related food items in a refrigerator or purchased within a predefined period of time, wherein the plurality of carb-related food items are displayed in order of glycemic index; and
displaying, on the mobile device in response to the location of the mobile device being outside of the home of the user, locations of a predefined source of carbohydrates outside of the home, wherein the locations of the predefined source of carbohydrates are displayed in order of travel time proximity from the location of the mobile device.
However, Mayou teaches displaying, on the mobile device (“The process 400 shown in FIG. 4 may be implemented in whole or in part using a continuous monitoring system such as the devices shown and described in FIG. 1” [0126]; Fig. 1 shows a mobile device 18, which can display reports, notifications, or information related to the methods described, [0056]) a plurality of carb-related food 
Bousamra, which is concerned with a system of providing optimal nutrition for diabetic patients ([0024], teaches displaying, on the mobile device in response to the location of the mobile device being outside of the home of the user (Fig. 6), locations of a predefined source of carbohydrates outside of the home (Fig. 6), wherein the locations of the predefined source of carbohydrates are displayed in order of travel time proximity from the location of the mobile device (See Fig. 6; “As can be seen, the different food locations are ranked by distance”, [0029]; a hypoglycemic user could see the distances and know the travel time proximity, which is often the same rank as the distance). Furthermore, Bousamra teaches that the ranking of locations can also include ranking based on a particular health issue, such as diabetes (“Alternatively or additionally, the ranking of suggested restaurants in stage 412 can also be derived from…those with similar health issues”, [0029]). Berven teaches that it is of interest for the user nearest food store (Table 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berven, with the additional ranked locations of Bousamra, because in the event that there is nothing on the menu (at the nearest location) that meets the prescribed or predetermined diet, the system 100 can use the current location to identify and suggest alternate restaurants in which the diet could be followed, as taught by Bousamra ([0029]).
Mensinger teaches the locations of a predefined source of carbohydrates outside of the home being within a predefined distance of the location of the mobile device (“the processing comprises evaluating restaurants in a predetermined area”, [0009]). Mensinger is also concerned with diabetes management (“and ranking those restaurants based on diabetic considerations”, [0009]) and managing hypoglycemic episodes ([0009]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only include restaurants within a predetermined area in the method of Bevern, because all the claimed elements were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 2, modified Berven discloses the method of claim 1, wherein the location of the mobile device is detected via global positioning system (GPS) signals (“Next, the system determines from the GPS where the user is at with respect to the user's home”, [0039]), Wi-Fi signals, Bluetooth beacon signals, near-field communication (NFC) signals, or another RF communication signal.  
Regarding Claim 4, modified Berven discloses the method of claim 1, wherein the location of the mobile device comprises a latitude and longitude of the mobile device (“Next, the system determines from the GPS where the user is at with respect to the user's home”, [0039]; GPS systems use latitude and longitude), a street address, or a user-friendly location name.  
Regarding Claim 5, modified Berven discloses the method of claim 4, wherein each of the locations of the predefined source of carbohydrates are displayed with at least one of an establishment 
Regarding Claim 9, modified Berven discloses the method of claim 1. Modified Berven discloses the claimed invention except for expressly disclosing wherein the carb-related food items in the refrigerator are displayed on the mobile device with at least one of a name, a photo, or a location in the refrigerator, and wherein the carb-related food items purchased within the predefined period of time are displayed on the mobile device with at least one of a name or a photo.  However, Mayou teaches wherein the carb-related food items in the refrigerator are displayed on the mobile device with at least one of a name (Mayou teaches “possible snacks based on information from a smart refrigerator regarding the available food items in the refrigerator”, [0149]; this can be indicated by a name), a photo, or a location in the refrigerator, and wherein the carb-related food items purchased within the predefined period of time are displayed on the mobile device with at least one of a name or a photo. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berven, with the naming of Mayou, because this is already part of the modification of Berven, as explained in Claim 1 above.
Regarding Claim 10, modified Berven discloses the method of claim 1. Modified Berven discloses the claimed invention except for expressly disclosing receiving hours of operation for the locations of the predefined source of carbohydrates outside the home; and displaying a subset of the locations of the predefined source of carbohydrates outside the home that are currently opened based on the hours of operation. However, Bousamra teaches that in the event that there is nothing on the menu (at the nearest location) that meets the prescribed or predetermined diet, the system 100 can use the current location to identify and suggest alternate restaurants in which the diet could be followed ([0029]). A diet cannot be followed at a particular restaurant if it is not open. It would be notoriously obvious to one of ordinary skill in the art to, during an active hypoglycemic event, only display potential carbohydrate 
Regarding Claim 11, modified Berven discloses the method of claim 1. Modified Berven discloses the claimed invention except for expressly disclosingPage 5 of 25DOCKET NO.: P35052-USPATENTApplication No.: 16/382,113 Office Action Dated: June 29, 2021receiving an accepted form of payment at the locations of the predefined source of carbohydrates outside the home; and displaying a subset of the locations of the predefined source of carbohydrates outside the home that accept at least one predefined form of payment.  However, Bousamra teaches that in the event that there is nothing on the menu (at the nearest location) that meets the prescribed or predetermined diet, the system 100 can use the current location to identify and suggest alternate restaurants in which the diet could be followed ([0029]). A diet cannot be followed at a particular restaurant if it is does not accept at least one predefined form of payment available to the user. It would be notoriously obvious to one of ordinary skill in the art to, during an active hypoglycemic event, only display potential carbohydrate sources that are actually usable, and thus receive an accepted form of payment at the locations of the predefined source of carbohydrates outside the home; and only display a subset of the locations of the predefined source of carbohydrates outside the home that accept at least one predefined form of payment that is available to the user.
Regarding Claim 12, modified Berven discloses the method of claim 1. Modified Berven discloses the claimed invention except for expressly disclosing receiving an indication of the locations of the predefined source of carbohydrates outside the home that sell non-diet beverages; and displaying a subset of the locations of the predefined source of carbohydrates outside the home that sell the non-diet beverages.  However, Bousamra teaches that in the event that there is nothing on the menu (at the nearest location) that meets the prescribed or predetermined diet, the system 100 can use the current location to identify and suggest alternate restaurants in which the diet could be followed ([0029]), and that this restaurant ranking can be derived from the preferences of those with similar health issues (such as diabetes/hypoglycemic events). It is well-understood, routine, and convention (WURC) to those of ordinary skill in the art to know that non-diet beverages are higher in glucose content (and therefore 
Regarding Claim 13, modified Berven discloses the method of claim 1. Modified Berven discloses the claimed invention except for expressly disclosing receiving an indication of a user selection of a mode of transportation, wherein the locations of the predefined source of carbohydrates outside of the home are displayed in the order of travel time proximity based on the mode of transportation.  However, Bousamra teaches that in the event that there is nothing on the menu (at the nearest location) that meets the prescribed or predetermined diet, the system 100 can use the current location to identify and suggest alternate restaurants in which the diet could be followed ([0029]). Furthermore, Berven does teach wherein the specific treatments are proposed based on preset location settings, such as the user’s car ([0039]). Finally, Bousamra teaches wherein the list of restaurants can be ranked based on other variables ([0029]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to qualify the distance ranking of modified Berven, with the mode of transportation in order to determine which restaurant is actually functionally the closest. 

Regarding Claim 14, modified Berven discloses the method of claim 1. Modified Berven discloses the claimed invention except for expressly disclosing displaying the locations of the predefined source of carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index.  However, less suitable for energy recovery for a person experiencing hypoglycemia, and it would have been obvious for them to look for carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index, i.e. unsuitable for energy recovery during the ongoing glycemic event. 
Regarding Claim 15, modified Berven discloses the method of claim 1, further comprising: receiving an indication of a user selection of one of the locations of the predefined source of carbohydrates (“At this point user can choose to follow the recommended treatment option”, [0041]); andPage 6 of 25DOCKET NO.: P35052-USPATENTApplication No.: 16/382,113 Office Action Dated: June 29, 2021 providing the selected one of the locations of the predefined source of carbohydrates to a map application on the mobile device for guiding the user from the location of the mobile device to the selected one of the locations (“display route map to nearest food store”, Table 1).  
Regarding Claim 25, Berven discloses a mobile device (Element 104, Figs. 1-2) comprising: a display (Element 124, Fig. 2); and a processor (Element 120, Fig. 2) configured to: 
gather information from a blood glucose monitoring device (“The controller 104 may be configured to receive continuous analyte readings from a continuous analyte ("CGM") sensor 112”, [0024]); 
detect, from the gathered information, a hypoglycemic event associated with a user; detect a location of the mobile device during the hypoglycemic event (“ the system begins by determining if the blood glucose is below a first low threshold (e.g., 60 mg/dL) or a second low threshold (e.g., 50 mg/dL); 
determine that the location of the mobile device is one of at a home of the user or outside the home of the user (“Next, the system determines from the GPS where the user is at with respect to the user's home”, [0039]; the GPS is on mobile device 104, [0038]); 

display, on the display in response to the location of the mobile device being outside of the home of the user (“Outside of Home”, Table 1), a location of a predefined source of carbohydrates outside of the home (“display route map to nearest food store”, Table 1).
Berven discloses the claimed invention except for expressly disclosing wherein the processor is configured to display, via the display in response to the location of the mobile device being at the home of a user of the mobile device, a plurality of carb-related food items in a refrigerator or purchased within a predefined period of time, wherein the plurality of carb-related food items are displayed in order of glycemic index; and 
display, on the display in response to the location of the mobile device being outside of the home of the user, locations of a predefined source of carbohydrates outside of the home that are within a predefined distance of the location of the mobile device, wherein the locations of the predefined source of carbohydrates are displayed in order of travel time proximity from the location of the mobile device.  
However, Mayou teaches displaying, on the mobile device (“The process 400 shown in FIG. 4 may be implemented in whole or in part using a continuous monitoring system such as the devices shown and described in FIG. 1” [0126]; Fig. 1 shows a mobile device 18, which can display reports, notifications, or information related to the methods described, [0056]) a plurality of carb-related food items in a refrigerator or purchased within a predefined period of time (“The suggestion may also include possible snacks based on information from a smart refrigerator regarding the available food items in the refrigerator”, [0149]; as this paragraph is concerned with preventing hypoglycemia, it can be assumed these snacks are carb-related). Smart refrigerators are most often inside a home of a user. Furthermore, Zirkia teaches that foods with a high glycemic index are “suitable for energy recovery…for a person experiencing hypoglycemia” ([0011]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the processor configuration of Berven the 
Bousamra, which is concerned with a system of providing optimal nutrition for diabetic patients ([0024], teaches displaying, on the mobile device in response to the location of the mobile device being outside of the home of the user (Fig. 6), locations of a predefined source of carbohydrates outside of the home (Fig. 6), wherein the locations of the predefined source of carbohydrates are displayed in order of travel time proximity from the location of the mobile device (See Fig. 6; “As can be seen, the different food locations are ranked by distance”, [0029]; a hypoglycemic user could see the distances and know the travel time proximity, which is often the same rank as the distance). Furthermore, Bousamra teaches that the ranking of locations can also include ranking based on a particular health issue, such as diabetes (“Alternatively or additionally, the ranking of suggested restaurants in stage 412 can also be derived from…those with similar health issues”, [0029]). Berven teaches that it is of interest for the user to be directed to the nearest food store (Table 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor configuration of Berven, with the additional ranked locations of Bousamra, because in the event that there is nothing on the menu (at the nearest location) that meets the prescribed or predetermined diet, the system 100 can use the current location to identify and suggest alternate restaurants in which the diet could be followed, as taught by Bousamra ([0029]).

Regarding Claim 26, modified Berven discloses the mobile device of claim 25, wherein the location of the mobile device is detected via global positioning system (GPS) signals (“Next, the system determines from the GPS where the user is at with respect to the user's home”, [0039]), Wi-Fi signals, Bluetooth beacon signals, near-field communication (NFC) signals, or another RF communication signal.  
Regarding Claim 28, modified Berven discloses the mobile device of claim 25, wherein the location of the mobile device comprises a latitude and longitude of the mobile device (“Next, the system determines from the GPS where the user is at with respect to the user's home”, [0039]; GPS systems use latitude and longitude), a street address, or a user- friendly location name, and wherein each of the locations of the predefined source of carbohydrates are displayed with at least one of an establishment name, a latitude and longitude, an indoor identifier, an outdoor identifier, a user-friendly location name, a picture, an indication of public accessibility, or a map.  
Regarding Claim 30, modified Berven discloses the mobile device of claim 25. Modified Berven discloses the claimed invention except for expressly disclosing wherein the processor is configured to display the carb-related food items in the refrigerator with at least one of a name, a photo, or a location in the refrigerator, and wherein the processor is configured to display the carb-related food items purchased 
Regarding Claim 31, modified Berven discloses the mobile device of claim 25. Modified Berven discloses the claimed invention except for expressly disclosing wherein the processor is further configured to: receive an indication of the locations of the predefined source of carbohydrates outside the home that sell non-diet beverages; and display, via the display, a subset of the locations of the predefined source of carbohydrates outside the home that sell the non-diet beverages.  However, Bousamra teaches that in the event that there is nothing on the menu (at the nearest location) that meets the prescribed or predetermined diet, the system 100 can use the current location to identify and suggest alternate restaurants in which the diet could be followed ([0029]), and that this restaurant ranking can be derived from the preferences of those with similar health issues (such as diabetes/hypoglycemic events). It is well-understood, routine, and convention (WURC) to those of ordinary skill in the art to know that non-diet beverages are higher in glucose content (and therefore glycemic index) than diet beverages. Furthermore, Zirkia teaches that foods with a high glycemic index are “suitable for energy recovery…for a person experiencing hypoglycemia” ([0011]). It would be notoriously obvious to one of ordinary skill in the art to, during an active glycemic event, provide potential sources of carbohydrates that would actually help alleviate the hypoglycemia. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the processor to, during an active hypoglycemic event, receive an indication of the locations of the predefined source of carbohydrates 
Regarding Claim 32, modified Berven discloses the mobile device of claim 25. Modified Berven discloses the claimed invention except for expressly disclosing wherein the processor is further configured to: display the locations of the predefined source of carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index.  However, Zirkia teaches that foods with a high glycemic index are “suitable for energy recovery…for a person experiencing hypoglycemia” ([0011]). One of ordinary skill in the art this would understand that this would also mean that foods with a low glycemic index are less suitable for energy recovery for a person experiencing hypoglycemia, and it would have been obvious for them to program the processor to look for carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index, i.e. unsuitable for energy recovery during the ongoing glycemic event. 
Regarding Claim 33, modified Berven discloses the mobile device of claim 25, wherein the processor is further configured to: receive an indication of a user selection of one of the locations of the predefined source of carbohydrates (“At this point user can choose to follow the recommended treatment option”, [0041]); and Page 9 of 25DOCKET NO.: P35052-USPATENT Application No.: 16/382,113 Office Action Dated: June 29, 2021 
provide the selected one of the locations of the predefined source of carbohydrates to a map application on the mobile device for guiding the user from the location of the mobile device to the selected one of the locations (“display route map to nearest food store”, Table 1).

Claims 3 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Berven in view of Mayou, Zirkia, Bousamra, and Mensinger, and further in view of Non-Patent Literature (NPL) to Hoyer Scheele et al (International Patent Application No. WO 2007/070454, hereinafter Scheele).
Regarding Claim 3, modified Berven discloses the method of claim 1. Modified Berven discloses the claimed invention except for expressly disclosing Office Action Dated: June 29, 2021
the location of the mobile device is outside the home of the user; 
the location of the mobile device comprises a floor of a building on which the mobile device is located, and 
the locations of the predefined source of carbohydrates outside of the home comprise a location of a vending machine.  
However, Hoyer discloses wherein the location of the mobile device is outside the home of the user (“Indoor maps are a perfect fit for airports, convention centers, malls, sports venues, college campuses, and hospitals and health systems.”, page 2); and
the location of the mobile device comprises a floor of a building (“Maps can include…room names and numbers”, page 2; room numbers can also indicate which floor they are located on) on which the mobile device is located (“these maps will work across all devices, making it especially helpful for mobile users”, page 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Berven, with the floor-specific location sensing of Hoyer, because this allows for a better fit for health systems, as taught by Hoyer (page 2).
Scheele teaches a vending machine that holds a carb-related food purposed for reducing hypoglycemia (“the compositions described herein can also be packaged and sold in, for example, vending machines”, [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Berven, with wherein the locations of the predefined source of carbohydrates outside the home include vending machines of Scheele, because vending machines are an easy way to provide presence and access to both 
Regarding Claim 27, modified Berven teaches the mobile device of claim 25. Modified Berven discloses the claimed invention except for expressly disclosing wherein Office Action Dated: June 29, 2021the location of the mobile device is outside the home of the user; 
the location of the mobile device comprises a floor of a building on which the mobile device is located, and 
the locations of the predefined source of carbohydrates outside of the home comprise a location of a vending machine.  
However, Hoyer discloses wherein the location of the mobile device is outside the home of the user (“Indoor maps are a perfect fit for airports, convention centers, malls, sports venues, college campuses, and hospitals and health systems.”, page 2); and
the location of the mobile device comprises a floor of a building (“Maps can include…room names and numbers”, page 2; room numbers can also indicate which floor they are located on) on which the mobile device is located (“these maps will work across all devices, making it especially helpful for mobile users”, page 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the processor configuration of Berven, with the floor-specific location sensing of Hoyer, because this allows for a better fit for health systems, as taught by Hoyer (page 2).
Scheele teaches a vending machine that holds a carb-related food purposed for reducing hypoglycemia (“the compositions described herein can also be packaged and sold in, for example, vending machines”, [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the processor configuration of Berven, with wherein the locations of the predefined source of carbohydrates outside the home include vending machines of Scheele, because vending machines are an easy way to provide presence and access . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Berven in view of Mayou, Zirkia, Bousamra, and Mensinger, and further in view of Minivielle et al (US 2018/0232689 A1, hereinafter Minvielle).
Regarding Claim 6, modified Berven discloses the method of claim 1. Modified Berven discloses the claimed invention except for expressly disclosing receiving a UPC code associated with at least one of the plurality of carb-related food items that indicates the glycemic index of the at least one of the plurality of carb-related food items. However, Minvielle teaches receiving a UPC code (“In some embodiments, the computer vision will be utilized to return a UPC (universal purchase code)…”, [0387]) associated with at least one of the plurality of carb-related food items (“…for each nutritional substance 520 identified in an inventory 920…”, [0387]) that indicates the glycemic index of the at least one of the plurality of carb-related food items (“This may allow additional information to be extracted, including weight, source, nutritional, processing history, and other attributes that may be relevant to ΔN as described herein”, [0387]; a glycemic index is nutritional information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Berven, with the UPC codes of Minvielle, because this allows for additional information about the food to be extracted, in case it is needed, as taught by Minvielle ([0387]).

Claims 7-8 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Berven in view of Mayou, Zirkia, Bousamra, and Mensinger, and further in view of Oh et al (US 2018/0335252 A1, hereinafter Oh).
Regarding Claim 7, modified Berven discloses the method of claim 1 and receiving information about carb-related food items from a refrigerator (see the Claim 1 modification explained above). 
comparing the images of the carb-related food items in the refrigerator with images of carb-related food items other than the images of the carb-related food items in the refrigerator; and 
wherein the displaying of the plurality of carb-related food items comprises: 
displaying the images of the carb-related food items in the refrigerator in response to a threshold level of similar features being detected between the images of the carb-related food items in the refrigerator and the other images of carb-related food items.  
However, Oh teaches a refrigerator comprising a camera (Element 152, Fig. 1A), which takes images of the carb-related food items in the refrigerator (“a food image photographed by the camera…”, [0086]); comparing the images of the carb-related food items in the refrigerator with images of carb-related food items other than the images of the carb-related food items in the refrigerator (“the controller 110 may recognize a food image photographed by the camera by using a second comparison food image stored in a storage of an external server ”, [0086]) and 
wherein the displaying of the plurality of carb-related food items comprises: 
displaying the images of the carb-related food items in the refrigerator in response to a threshold level (“The feature amount of the image may be an area in which a luminance value between consecutive pixels in the image is greater than a set value (e.g., 100, modifiable)”, [0162]) of similar features being detected between the images of the carb-related food items in the refrigerator and the other images of carb-related food items (“The food recognition application may compare a feature point of the image by using the feature amount of the image…The controller 110 may compare (e.g., similarity between feature points of a plurality of images) the feature points of the images by using the feature amount of the image calculated through the food recognition application”, [0163]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Berven, with the images and food recognition algorithm of Oh, because there are only a limited number of ways to identify food from a refrigerator (the motivation for which is explained in Claim 1 
Regarding Claim 8, modified Berven discloses the method of claim 1 and receiving information about the carb-related food items from a refrigerator. Modified Berven discloses the claimed invention except for expressly disclosing receiving at least one image of the carb-related food items in the refrigerator, wherein the receipt of the at least one image of the carb-related food items in the refrigerator indicates the detection of the carb-related food items by a camera of the refrigerator.  However, Oh teaches receiving at least one image of the carb-related food items in the refrigerator (“a food image photographed by the camera…”, [0086]), wherein the receipt of the at least one image of the carb-related food items in the refrigerator indicates the detection of the carb-related food items by a camera of the refrigerator (by virtue of seeing the image, a user would know of the detection of the at least one carb-related food items in the refrigerator). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berven, with the detection of Oh, because this modification is part of the modification of Claim 7, which is explained above.
Regarding Claim 29, modified Berven discloses the mobile device of claim 25. Modified Berven discloses the claimed invention except for expressly disclosing wherein the processor is further configured to: 
receive at least one image of the carb-related food items in the refrigerator, wherein the receipt of the at least one image of the carb-related food items in the refrigerator indicates the detection of the carb-related food items by a camera of the refrigerator.  
However, Oh teaches receiving at least one image of the carb-related food items in the refrigerator (“a food image photographed by the camera…”, [0086]), wherein the receipt of the at least one image of the carb-related food items in the refrigerator indicates the detection of the carb-related food items by a camera of the refrigerator (by virtue of seeing the image, a user would know of the detection of the at least one carb-related food items in the refrigerator). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN E. COOPER/               Examiner, Art Unit 3791

/SEAN P DOUGHERTY/               Primary Examiner, Art Unit 3791